Citation Nr: 0812334	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  02-16 862	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for depression, to 
include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In May 2005, to support his claims, the veteran, his spouse 
and his daughter testified at a hearing at the RO before a 
Veterans Law Judge of the Board (also known as a travel Board 
hearing).  In January 2008, the Board informed the veteran 
that the Veterans Law Judge who had conducted that hearing 
had since retired.  So the veteran was asked whether he 
wanted another hearing before a Veterans Law Judge that will 
ultimately decide this appeal.  See 38 C.F.R. § 20.707.  The 
veteran responded in February 2008 that he did not want 
another hearing.

In September 2005 and November 2006, the Board remanded this 
case for additional development and consideration.  Those 
remands were by way of the Appeals Management Center (AMC).

In the latest appellant's brief, the veteran appears to have 
raised the additional issue of his entitlement to service 
connection for tinnitus.  But since this additional claim has 
not been adjudicated by the RO, much less denied and timely 
appealed to the Board, it is referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2007).




FINDINGS OF FACT

1.  During his April 2005 travel Board hearing, the veteran 
acknowledged that he had no complaints of or treatment for 
bilateral hearing loss during service or even during the 
first several years after his service ended in September 
1956.  The available records show he did not actually first 
seek treatment for this condition until January 1973.

2.  At a rather recent VA examination in July 2007, on 
remand, the examiner indicated that without a review of the 
veteran's military service audiograms or at least an 
audiogram completed within one year of his discharge from 
service in conjunction with his report of post-military noise 
exposure, an opinion regarding the etiology of his bilateral 
hearing loss could not be made without resorting to 
speculation.

3.  The veteran did not have depression during service, and 
there is no competent medical evidence otherwise suggesting 
this condition is due to his military service, including as 
either caused or permanently worsened by a service-connected 
disability (keeping in mind his hearing loss has not been 
linked to his military service).  His depression did not 
initially manifest until many years after service and is at 
least partially due to his social isolation.


CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  The veteran's depression was not incurred in or 
aggravated by his military service and is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in March 2004, May 2004, September 2005 and 
November 2006 (1) informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess, post remand, 
when it sent a VCAA notice letter in November 2006 discussing 
the downstream disability rating and effective date elements 
of the claims and then went back and readjudicated the claims 
in the September 2007 supplemental statement of the case 
(SSOC).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all available evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO and AMC obtained all available medical 
records identified by the veteran and his representative.  In 
this regard, all but one of his outpatient treatment records 
from the VA Medical Center (VAMC), Martinez, from 1973 is 
missing because this facility was closed after an earthquake.  

In addition, the National Personnel Records Center (NPRC), a 
military records repository, has indicated the veteran's 
service medical records (SMRs) were destroyed in a 1973 fire.  
When a veteran's SMRs are unavailable, through no fault of 
his, the VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened. 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, does 
not lower the threshold for an allowance of a claim, 
for example, where the evidence almost but not quite reaches 
the positive-negative balance.  In other words, the legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Moreover, the RO's and AMC's attempts to reconstruct the 
veteran's SMRs from other sources, including sick and morning 
reports, were unsuccessful.  Nevertheless, VA furnished him a 
compensation examination to try and get an opinion concerning 
the etiology of his bilateral hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  VA considers an examination 
or opinion necessary to make a decision on the claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See again McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  Indeed, the Board's remand in November 2006 
noted that a VA compensation examination for an opinion to 
determine the etiology of the veteran's depression would be 
necessary only if it was first determined that his bilateral 
hearing loss was related to his military service, i.e., 
service connected, because he is claiming that his hearing 
loss precipitated his depression.  And as will be explained, 
in the absence of establishing the required relationship 
between his hearing loss and his military service, it 
logically follows that his depression also cannot be linked 
to his military service by way of the hearing loss.  And 
there is no evidence on file suggesting his depression is 
otherwise related to his military service, except for his 
unsubstantiated lay allegations, which are insufficient to 
trigger VA's duty to provide an examination.  VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.

II.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Hearing Loss

The veteran claims that his bilateral hearing loss is from 
excessive noise exposure during his military service.  During 
his travel Board hearing in May 2005, he contended that he 
sustained acoustic trauma during service from driving a truck 
and from weapons fire.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, may be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 10 
percent) within one year of separation from active military 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



VA considers hearing loss a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

As already alluded to, the veteran had a VA audiology 
examination in July 2007, following two Board remands, to 
determine whether his bilateral hearing loss is attributable 
to his military service - and, in particular, to the type 
acoustic trauma he has alleged.  He continued to claim that 
as the cause of his hearing loss.  He noted noise exposure 
from rifles and truck driving (21/2 ton trucks).  He said that 
did not have any ear protection during service.  He reported 
having difficulty hearing people and understanding speech in 
most listening situations.  He also reported post-military 
occupational noise exposure as a civilian, from working as a 
painter - mainly sandblasting, but he said he wore ear 
protection in that job.  He also reported experiencing 
bilateral tinnitus (ringing in his ears) for many years.  The 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
85
95
100
LEFT
60
75
90
85
85

Speech audiometry revealed speech recognition ability of 74 
percent in his right ear and 72 percent in his left ear.  

The examiner diagnosed bilateral moderately severe to 
profound sensorineural hearing loss from 500-8000 Hertz.  He 
noted there were no military audiograms to review and that 
the first evidence of hearing loss was not found until a June 
1979 audiogram, several years after the veteran's military 
service ended.  [Note:  Another search for records from the 
VAMC Martinez found a report from a few years earlier, in 
January 1973, indicating a diagnosis of conductive and 
perceptive deafness.]  In any event, during his April 2005 
travel Board hearing, the veteran acknowledged that he had no 
complaints of or treatment for bilateral hearing loss during 
service or even during the first several years after his 
service ended in September 1956.  So the fact that his 
service medical records are unavailable, presumably having 
been destroyed in the 1973 fire at the NPRC, has far less 
significance in this circumstance because, even if available, 
these records - even by the veteran's own admission, would 
not show any relevant complaints of diminished hearing or a 
diagnosis of hearing loss while he was in service or even for 
the several immediately ensuing years.

The results of the July 2007 VA audiological evaluation 
confirm the veteran has sufficient bilateral hearing loss to 
be considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  The determinative issue, then, is 
whether this condition has been attributed by competent 
evidence to his military service - and, in particular, to 
acoustic trauma from excessive noise exposure.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

The only evidence suggesting an etiological link between the 
veteran's military service (and any noise exposure he may 
have had in that capacity) and his current bilateral hearing 
loss are his, his friend's, and his daughter's 
unsubstantiated lay allegations.  His daughter noted he had 
hearing loss as early as 1968 and his friend indicated he 
recalled this problem back in 1960.  But these lay statements 
do not show this claimed condition existed when the veteran 
was in service or even within the one-year presumptive period 
after his discharge in September 1956.  And it  is equally 
worth reiterating that, during his May 2005 travel Board 
hearing, the veteran acknowledged that he had no complaints 
of or treatment for hearing loss in service or even within 
the first few years after his service ended.  Furthermore, 
he indicated that he did not seek treatment for this 
condition until January 1973.  He also noted in an October 
2001 VA outpatient report that his hearing loss began about 
30 years earlier - which, if true, means in 1971 or 
thereabouts.  Moreover, a private record in October 1981 also 
shows the first instance of treatment for bilateral hearing 
loss some 10 years earlier, so meaning in about 1971.

And while the veteran, his spouse, daughter, and friend are 
competent to report he had what he believes was excessive 
noise exposure during his military service, and perhaps 
experienced diminished hearing during the years following his 
discharge, they are not competent to etiologically link his 
current bilateral hearing loss to that noise exposure, 
especially given the July 2007 medical opinion obtained on 
remand indicating that an etiological link concerning this 
would be mere speculation.  38 C.F.R. § 3.159(a)(2); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The July 2007 VA audiology examiner was simply unable, 
without purely speculating, to give comment on whether the 
veteran's current bilateral sensorineural hearing loss is 
attributable to his military service.  And the Court has held 
that statements like this from doctors that are, for all 
intents and purposes, inconclusive as to the origin of a 
disease cannot be employed as suggestive of a linkage between 
the current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).

Because of the lack of any probative evidence establishing 
bilateral hearing loss during service or within the one-year 
presumptive period following service, the veteran's, his 
spouse's, his daughter's, and his friend's attribution of his 
hearing loss to factors related to his military service is 
not credible testimony.  None of his VA records contains a 
medical opinion suggesting a correlation between his 
bilateral hearing loss and any event - noise exposure 
included, coincident with his military service.  This 
several-year lapse between his separation from active duty 
and the first treatment for bilateral hearing loss provides 
highly probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
veteran's service ended in September 1956, he is not entitled 
to application of the special presumptive provisions that 
might otherwise warrant granting his claim for service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In the absence of competent medical evidence of a nexus 
between the veteran's current bilateral hearing loss and 
service, VA must deny the claim for this condition because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Whether the Veteran is Entitled to Service Connection 
for Depression, to Include as Secondary to his Bilateral 
Hearing Loss

The veteran claims that his depression is directly 
attributable to his military service or, on an alternative 
theory of secondary service connection, was either caused or 
aggravated by his bilateral hearing loss.

The statutes and regulations governing claims for service 
connection on direct and presumptive bases are the same as 
those indicated when previously adjudicating the claim for 
hearing loss.  See again 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Also, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As earlier acknowledged, the veteran's service medical 
records (SMRs) are missing.  And, unfortunately, the NPRC has 
indicated these records were likely destroyed in a 1973 fire 
at that repository.  So VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is 
heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Again, though, this unfortunate circumstance does not lower 
the threshold for an allowance of a claim, for example, where 
the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).

In January 2001, a VA social worker indicated the veteran 
experiences depression, but that it is partly due to his 
social isolation.  A VA outpatient report from June 2005 
indicates he denied any depression, but admitted to some 
frustration over dealing with his hearing problems.  An 
August 2006 psychological consultation resulted in a 
diagnosis of dysthymia (depression), and more recent VA 
outpatient records confirm this diagnosis.

Since the veteran has a confirmed diagnosis, the 
determinative issue is whether his depression is somehow 
attributable to his military service, including by way of his 
claimed service-connected bilateral hearing loss.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As noted in his March 2008 appellant's brief, the veteran 
does not claim that his depression is directly attributable 
to his military service.  But even assuming he was making 
this claim, there is no competent medical evidence suggesting 
he had depression during service and no physician or other 
competent clinician has linked this condition to his military 
service.  Indeed, his earliest potential diagnosis of 
depression was in January 2003, many years after his service 
had ended.  
This several decades' lapse between his separation from 
active duty and the first diagnosis of depression provides 
highly probative evidence against concluding his depression 
is directly related to his military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

The veteran, however, still may establish his entitlement to 
service connection for depression if there is competent 
medical evidence otherwise linking this condition to his 
military service, including by way of any service-connected 
condition.  See 38 C.F.R. §§ 3.310(a) and (b), 3.303(d); 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (medical nexus 
requirement for service connection consists of a link between 
current disability and an identifiable in-service disease or 
injury).

Since, however, the Board already has determined the 
veteran's bilateral sensorineural hearing loss is unrelated 
to his military service, his derivative claim for service 
connection for depression as secondary to the bilateral 
hearing loss also must be denied because the condition 
claimed to have precipitated his depression has not been 
etiologically linked to his military service.

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
38 C.F.R. § 3.102.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


